Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into effective
as of September 6, 2012 (the “Effective Date”), by and between Oryon
Technologies, Inc., a Nevada corporation (the “Company”), and Thomas P.
Schaeffer (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive has served as President and Chief Executive Officer of a
subsidiary of the Company since July 15, 2011, and the Company since May 4,
2012, and the Company and the Executive desire to enter into an employment
arrangement and this Agreement (i) to assure the Company of the continuing and
exclusive service of the Executive and (ii) to set forth the terms and
conditions of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

1. Employment.

1.1 Title and Duties. The Company hereby employs the Executive as its President
and Chief Executive Officer. The Executive’s duties, responsibilities and
authority shall be consistent with the Executive’s position and shall include
such other duties, responsibilities and authority as may be assigned to the
Executive by the Board of Directors of the Company (the “Board”). The Executive
shall report directly to the Board.

1.2 Services and Exclusivity of Services. The Company and the Executive
recognize that the services to be rendered by the Executive are of such a nature
as to be peculiarly rendered by the Executive, encompass the individual ability,
managerial skills and business experience of the Executive and cannot be
measured exclusively in terms of hours or services rendered in any particular
period. The Executive agrees to devote his full business time and to use his
best efforts, energy and ability exclusively toward advancing the business,
affairs and interests of the Company, and matters related thereto.

2. Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue for a period of two (2) years thereafter; provided,
however, that at the end of each year, commencing only at the expiration of the
original two-year Term, the Term shall be extended for an additional one-year
period unless the Executive’s employment with the Company is terminated in
accordance with Section 5 prior to the end of the original Term or any
subsequent renewal Term.

3. Compensation.

3.1 Base Salary. The Company agrees, as described below, that for performing the
duties described in Section 1.1 it shall pay the Executive initially for the
first year at the rate of $223,750 and for subsequent years at the rate of
$150,000.00 per year (the “Base Salary”), payable in accordance with the
Company’s customary payroll policy but not less frequently than monthly. The
Company will withhold from the Executive’s compensation all sums required by
federal, state, and local laws, and all other sums as the Executive and the
Company may agree to. Such Base Salary shall be reviewed for increase (but not
decrease) in the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”) not less frequently than annually during the Term. In
conducting any such review, the Compensation Committee shall consider and take
into account, among other things, any change in the Executive’s
responsibilities, performance of the Executive, and compensation of other
similarly situated executives of other comparable companies and other pertinent
factors. The Executive’s Base Salary shall not be decreased except upon mutual
agreement between the parties.



--------------------------------------------------------------------------------

3.2 Bonuses; Incentive, Savings and Retirement Plans; Welfare Benefit Plans.

(a) The Executive shall be entitled to participate in all annual and long-term
bonuses and incentive, savings and retirement plans generally available to other
similarly situated executive employees of the Company. The Executive, and the
Executive’s family as the case may be, shall be eligible to participate in and
receive all benefits under welfare benefit plans, practices, programs and
policies provided to other similarly situated executive employees of the
Company, including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs. Nothing contained herein will
require the Company to establish any of the benefits referred to in this
Section 3.2, and if established the Company reserves the right to modify,
suspend or discontinue any and all of its benefits referred to in this
Section 3.2 at any time without recourse by the Executive so long as such action
is taken generally with respect to other similarly situated executive employees
and does not single out the Executive. Notwithstanding the foregoing, the
Company shall use its commercially reasonable efforts to maintain disability
insurance and life insurance to provide for the payments in Section 5.2,
provided that the Company’s obligation with respect to such insurance shall be
conditioned upon the Executive submitting to any medical examinations requested
by any prospective insurers, and provided, further, that the Company shall have
no obligation to pay monthly premiums for such disability insurance policy in
excess of $300 or monthly premiums for such life insurance in excess of $300.

(b) The Executive shall be eligible to receive an annual incentive cash bonus
based upon meeting or exceeding the performance, operational and managerial
criteria and measurements negotiated and mutually agreed upon by the Executive
and the Compensation Committee or the Board in writing in advance of each such
fiscal year (the “Annual Bonus”), but only if and to the extent such criteria
and measurements are negotiated and mutually agreed; provided that the Executive
shall be entitled to a bonus of at least $25,000 for the year ending
December 31, 2012. The Annual Bonus shall also include any amounts determined to
be paid to the Executive in the sole discretion of the Compensation Committee or
the Board. All such Annual Bonus payments shall be reduced by any required
withholding and other authorized deductions. Any Annual Bonus that becomes
payable to the Executive pursuant to this Agreement shall be paid between
January 1 and March 15 of the year following the year for which such bonus was
earned.

 

2



--------------------------------------------------------------------------------

3.3 Fringe Benefits. The Executive shall be entitled to receive fringe benefits
consistent with the Executive’s duties and position, and in accordance with the
benefits provided to other similarly situated executive employees of the
Company. The Company reserves the right to modify, suspend or discontinue any
and all of its fringe benefits referred to in this Section 3.3 at any time
without recourse by the Executive so long as such action is taken generally with
respect to other similarly situated executive employees and does not single out
the Executive.

3.4 Expenses. The Executive shall be entitled to reimbursement for expenses
incurred in the furtherance of the business of the Company in accordance with
the Company’s practices and procedures, as they may exist from time to time. The
Company shall reimburse the Executive’s legal fees and expenses in connection
with the negotiation of this Agreement, up to a maximum of $3,500. The Executive
shall keep complete and accurate records of all expenditures such that the
Executive may fully account according to the Company’s practices and procedures.

3.5 Vacation. The Executive shall be entitled to three weeks paid vacations and
other absences from work that are reasonably consistent with the performance of
the Executive’s duties as provided in this Agreement. Such vacations and
absences shall be consistent with those generally provided to other similarly
situated executive employees.

3.6 Option Awards. The Company shall grant the Executive options to purchase
500,000 shares of common stock on the Effective Date, and options to purchase an
additional 500,000 shares on each of the first two (2) anniversaries of the
Effective Date, in each case to the extent that the Executive’s employment is
continuing pursuant to this Agreement at that time. Each such option shall be
granted pursuant to the Company’s 2012 Equity Incentive Plan (the “Plan”), and
shall have an exercise price equal to the Fair Market Value (as defined in the
Plan) on its respective grant date, will vest in full on the first anniversary
of the respective grant (provided, that one half of the initial option to
purchase 500,000 shares shall vest immediately and the remaining one half shall
vest on the first anniversary of the date of grant) and will have a term of ten
(10) years. The Company shall file a registration statement with respect to the
shares underlying the options on a Form S-8 within sixty (60) days after the
date of grant.

4. Confidential Information; Non-solicitation; Non-competition.

4.1 General. The Executive acknowledges that during employment by and as a
result of a relationship with the Company, the Executive will obtain knowledge
of and gain access to information regarding the Company’s business, operations,
products, proposed products, production methods, processes, customer lists,
advertising, marketing and promotional plans and materials, price lists, pricing
policies, financial information and other trade secrets, confidential
information and material proprietary to the Company or designated as being
confidential by the Company which is not generally known to non-Company
personnel, including information and material originated, discovered or
developed in whole or in part by the Executive (collectively referred to herein
as “Confidential Information”). The Executive agrees that during the Term of
this Agreement and, to the fullest extent permitted by law, thereafter, the
Executive will hold all Confidential Information strictly in confidence and will
not directly or indirectly reveal, report, disclose, publish or transfer any of
such Confidential Information to any person, firm or other entity, or utilize
any of the Confidential Information for any purpose, except in furtherance of
the Executive’s employment under this Agreement.

 

3



--------------------------------------------------------------------------------

4.2 Proprietary Interest. All inventions, designs, improvements, patents,
copyrights, discoveries, innovations, creations, methods, and formulae
(collectively the “Inventions”) conceived by the Executive during the Term of
this Agreement that are useful in or directly or indirectly related to the
business of the Company or to any experimental work carried on by the Company,
shall be the sole and exclusive property of the Company. The Executive will
promptly and fully disclose to the Company all such Inventions (whether
developed individually or with other persons) and shall take all steps necessary
and reasonably required to assure the Company’s ownership thereof and to assist
the Company in protecting or defending the Company’s proprietary rights therein.
Without limiting the foregoing, the Executive also acknowledges that all
original works of authorship which are made by the Executive (solely or jointly
with others) within the scope of his employment or which relate to the business
of the Company and which are protectable by copyright are “works made for hire”
pursuant to the United States Copyright Act (17 U.S.C. Section 101). The
Executive hereby assigns to the Company all of his right, title and interest in
and to all of the foregoing. The Executive further represents that, to the best
of his knowledge and belief, none of the Inventions will violate or infringe
upon any right, patent, copyright, trademark or right of privacy, or constitute
libel or slander against or violate any other rights of any person, firm or
corporation, and that the Executive will use his best efforts to prevent any
such violation.

4.3 Return of Materials. The Executive expressly acknowledges that all lists,
books, records and other Confidential Information of the Company obtained in
connection with the Company’s business is the exclusive property of the Company
and that upon the expiration or earlier termination of this Agreement, the
Executive will immediately surrender and return to the Company all such items
and all other property belonging to the Company then in the possession of the
Executive, and the Executive shall not make or retain any copies thereof.

4.4 Non-solicitation of Employees, Contractors, Customers and Suppliers. The
Executive covenants that, during his employment with the Company and, provided
that the Company has made any required severance payments to the Executive,
except to the extent being disputed, in good faith, by the Company, for a period
of one (1) year from the date of termination of his employment with the Company,
he will not directly or indirectly (a) induce or attempt to induce any employee
of, or independent contractor to, the Company to terminate his or her employment
or (b) without prior written consent of the Company, offer employment or an
independent contractor relationship either on behalf of himself or on behalf of
any other individual or entity to any employee of, or independent contractor to,
the Company or to any terminated employee of, or independent contractor to, the
Company (provided, that the foregoing provisions shall not apply to Nancy Skole
or Dan Gulden). The Executive further covenants that during his employment with
the Company and, provided that the Company has made any required severance
payments to the Executive, except to the extent being disputed, in good faith,
by the Company, for a period of one (1) year from the date of termination of his
employment with the Company, he will not directly or indirectly attempt to
induce any customer or supplier of the Company to cease being a customer or
supplier of the Company. The Company shall pay, when due, any amount of any
required severance payment that is not being disputed, in good faith.

 

4



--------------------------------------------------------------------------------

4.5 Non-competition. The Executive acknowledges and agrees that the Confidential
Information the Company shall provide him will enable him to injure the Company
if he should compete with the Company (including for purposes hereof, any
subsidiary of the Company). In addition to the foregoing, the Company shall
share with the Executive the Company’s business goodwill, including the
Company’s valuable customer relationships, the Company’s positive reputation in
the business community, the Company’s ability to transact business for its
clients, the Company’s broad market knowledge and intelligence, and the skill of
the Company’s other employees who will work together with the Executive in
executing efficient transactions on behalf of clients. Furthermore, the Company
will reimburse the Executive as provided in this Agreement for client
entertainment expenses, so that the Executive may deepen his social and business
relationships with clients by interacting with them in pleasant social
environments. The Executive acknowledges that such sharing of business goodwill,
encouraging client entertainment at the Company’s expense, and enabling the
Executive to efficiently transact business on behalf of clients will permit the
Executive to establish new client relationships and deepen existing client
relationships, which relationships benefit the Company’s business goodwill.
Executive further acknowledges that this business goodwill is a core asset of
the Company and is essential for the Company’s continued existence. Therefore,
the Executive hereby agrees that during the Executive’s employment, and for a
period of one (1) year thereafter (the “Restricted Period”), the Executive shall
not, without the Company’s prior written consent, which may be withheld in the
Company’s sole discretion, directly or indirectly: (a) invest in (other than
investments in publicly-owned companies which constitute not more than 1% of the
voting securities of any such company) a Competing Business (as defined below)
or (b) participate in a Competing Business as a manager, employee, director,
officer, consultant, independent contractor, or other capacity or otherwise
provide, directly or indirectly, services or assistance to a Competing Business
in a position that involves input into or direction of the Competing Business’s
decisions. “Competing Business” means any business that (a) offers products
and/or services that reasonably could be considered to be competitive with those
products and/or services offered by the Company and its subsidiaries at the time
of termination or (b) that are planned to be offered, and the Company reasonably
expects could have been offered by the Company but for the termination of the
Executive, within one (1) year of such time. The restrictions set forth in this
Section shall apply throughout the United States.

4.6 Reasonableness of Restrictions. The Executive further recognizes and
acknowledges that (a) the types of activities which are prohibited by this
Section 4 are narrow and reasonable in relation to the skills which represent
the Executive’s principal salable asset both to the Company and to his other
prospective employers and (b) the time period and geographical scope of the
provisions of this Section 4 are reasonable, legitimate and fair to the
Executive in light of the Company’s need to market its services and sell its
products in a large geographic area in order to have a sufficient customer base
to make the Company’s business profitable and in light of the limited
restrictions on the type of employment prohibited herein compared to the types
of employment for which the Executive is qualified to earn his livelihood.

5. Termination.

5.1 Termination Prior to Expiration of Term. The Executive’s employment, and his
rights under this Agreement, may be terminated prior to the expiration of the
Term of this Agreement only as provided in this Section 5.

 

5



--------------------------------------------------------------------------------

5.2 Death or Disability.

(a) The Company may terminate the Executive’s employment hereunder due to death
or Disability (as defined below). If the Executive’s employment hereunder is
terminated as a result of death or Disability, the Executive (or the Executive’s
estate or personal representative in the event of death) shall be entitled to
receive (i) all Base Salary due to the Executive through the date of
termination; (ii) any previously vested benefits, such as retirement benefits,
but excluding stock options, restricted stock or other incentive compensation
(other than the incentive compensation set forth in this Agreement, which shall
be governed by this Agreement), which shall be governed by the terms of the
Company’s respective plans and any agreements to which the Executive is a party
in that regard (items (i) and (ii) above collectively referred to as “Accrued
Employment Entitlements”); and (iii) all of the proceeds of the life insurance
policy (if the Executive’s employment is terminated due to death), or all of the
proceeds of the disability insurance policy (if the Executive’s employment is
terminated due to Disability), maintained by the Company on behalf of the
Executive, as contemplated hereby, provided, however, that clause (iii) is
subject to the availability and limitations of such insurance, as contemplated
by Section 3.2(a). At the Company’s expense, the Executive and/or the
Executive’s dependents shall be entitled to continue to participate in the
Company’s welfare benefit plans and programs on the same terms as similarly
situated active employees for a period of twelve (12) months from the date the
Executive was first unable to substantially perform the Executive’s duties
hereunder. The Executive and/or the Executive’s dependents shall thereafter be
entitled, at the Company’s expense, to any continuation of such benefits
provided under such benefit plans for any period permitted by such plans, but
not to exceed twelve (12) months. Following the death or Disability of the
Executive, the Executive’s participation under any stock option, restricted
stock or other incentive compensation plan shall be governed by the terms of
such plans.

(b) “Disability” shall mean a total and permanent physical or mental impairment
that (i) renders the Executive unable to perform the essential functions of the
Executive’s position, even with reasonable accommodation that does not impose an
undue hardship on the Company and (ii) in the opinion of a physician mutually
agreed upon by the Company and the Executive (which agreement shall not be
unreasonably withheld) will last for a duration of at least six months. The
Executive’s Disability shall be determined by the Company, in good faith, based
upon information supplied by the Executive and the physician mutually agreed
upon by the Company and the Executive. If the Executive is unable to so agree
due to a physical or mental condition, then the Company may choose such
physician, in its reasonable discretion.

5.3 Termination by the Company for Cause or by the Executive because of a
Voluntary Termination.

(a) The Executive’s employment hereunder may be terminated by the Company for
Cause (as hereinafter defined) or by the Executive under a Voluntary Termination
(as hereinafter defined). If the Executive’s employment hereunder is terminated
under this Section 5.3, the Executive shall be entitled to receive the Accrued
Employment Entitlements. The Executive’s participation in any stock option,
restricted stock or similar incentive compensation plan or program shall be
governed by the terms of such plan or program (other than the options
contemplated by this Agreement, which will be governed by separate stock option
agreements, or other incentive compensation set forth in this Agreement, which
shall be governed by this Agreement). Except as specifically set forth in this
Section 5.3, the Company shall have no further obligations to the Executive
following a termination for Cause, or a Voluntary Termination.

 

6



--------------------------------------------------------------------------------

(b) In the event of a Voluntary Termination, provided that the Executive
continues to comply with the provisions hereof, including but not limited to
Section 4, any stock options that are exercisable as of the effective date of
such termination of employment shall remain exercisable for a period of one
(1) year following the effective date of such termination of employment, but in
no event after the expiration of their term.

(c) “Cause” shall mean (i) the Executive’s indictment for, conviction of, or
plea of guilty to, a felony; (ii) the commission of fraud, embezzlement or theft
by the Executive in connection with the Executive’s duties; (iii) the
intentional wrongful damage to property of the Company or its affiliates; (iv) a
material breach of this Agreement by the Executive and/or the Executive’s gross
neglect of his duties hereunder; or (v) failure by the Executive to
satisfactorily perform his material duties hereunder, as determined by the
Board, and failure by the Executive to cure such breach or non-performance, to
the extent cure is possible, within thirty (30) days of the Executive’s receipt
of written notice by the Board describing the Executive’s failure to perform.

(d) “Voluntary Termination” shall mean a termination of employment by the
Executive on his own initiative other than (i) a termination due to Disability
or (ii) a termination for Good Reason.

5.4 Termination by the Company Without Cause; Termination by the Executive for
Good Reason; Termination Following a Change in Control. The Company may
terminate the Executive’s employment hereunder without Cause, and the Executive
shall be permitted to terminate his employment hereunder for Good Reason (as
hereinafter defined). If (i) the Company terminates the Executive’s employment
hereunder without Cause, other than due to death or Disability; (ii) if the
Executive effects a termination for Good Reason; or (iii) the Company shall
terminate this Agreement for any reason within twelve (12) months after a Change
in Control (as defined below) then the Executive shall be entitled to receive
the payments and benefits set forth in this Section 5.4, provided that the
Executive execute and deliver a release of claims, in form reasonably
satisfactory to the Company, and upon expiration of all applicable revocation
periods therein, and the Company shall have no further obligations to the
Executive following such termination.

(a) The Executive shall be entitled to receive the following in the event of
such a termination of employment:

(i) (x) the Executive’s accrued but unpaid Base Salary through the date of
termination plus (y) a lump sum amount equal to two hundred percent (200%) of
the Executive’s annual Base Salary in effect as of the date of such termination;
and

 

7



--------------------------------------------------------------------------------

(ii) the Annual Bonus for the fiscal year in which the termination occurred,
payable only if earned and payable as provided herein, but prorated based on the
number of complete months in the fiscal year prior to such termination; plus

(iii) the Company shall pay the Executive a lump sum amount equal to the cost to
cover Executive and the Executive’s dependents for continued participation in
the Company’s medical plans under the COBRA provisions of such plans, as of the
date of termination, for a period of twelve (12) months from the date of
termination. The Executive and/or the Executive’s dependents shall be entitled,
at their own expense, to elect to participate in such medical plans to the
extent eligibility is provided pursuant to the terms of the respective plan or
as required by law, plus

(iv) an amount equal to the difference between (a) $73,750 and (b) the product
of the number of months elapsed during the first year times $6,145.83.

(b) Any outstanding stock-based, equity-based or performance compensation awards
granted to the Executive shall become fully vested and/or exercisable as of the
effective date of such termination of employment and, in the case of stock
options, shall remain exercisable for a period of one (1) year following the
effective date of such termination of employment, but in no event after the
expiration of their term.

(c) “Good Reason” means and shall be deemed to exist if, without the prior
written consent of the Executive, (i) the Executive suffers a significant
reduction in title, duties, responsibilities, reporting requirements or
effective authority associated with his titles and positions as set forth and
described in this Agreement, or is assigned any duties or responsibilities
inconsistent in any material respect therewith; or (ii) a material breach of
this Agreement by the Company; provided that, in any case under subsections
(i) or (ii) above the Company has failed to cure the events alleged to
constitute Good Reason within thirty (30) days of written notice by the
Executive. No termination by the Executive shall be for “Good Reason” unless
notice of such termination setting forth in particular the event(s) constituting
Good Reason is delivered to the Company within ninety (90) days following the
date on which the event constituting Good Reason occurs.

(d) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if (A) the Company becomes a subsidiary of another corporation or
entity other than an affiliate of the Company or is merged or consolidated into
another corporation or entity, with the effect that immediately after such
transaction the shareholders of the Company immediately prior to such
transaction (or their Affiliates, as defined below) hold less than fifty percent
(50%) of the combined voting power of the securities entitled to elect the board
of such surviving entity, or substantially all of the assets of the Company are
sold to another corporation or entity or (B) any person, corporation,
partnership or other entity, either alone or in conjunction with its
“Affiliates,” as that term is defined in Rule 405 promulgated under the
Securities Act of 1933, as amended, or other group of persons, corporation,
partnerships or other entities who are not Affiliates but who are acting in
concert, becomes the owner of record or beneficially of securities of the
Company that represent more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities entitled to elect the Board;
(C) a change in the majority of the Board over a period of twelve (12) months,
but only to the extent that any such new member is not approved by the Board at
the time of election or appointment; or (D) the Board makes a determination, in
its reasonable judgment, that a “Change in Control” of the Company has taken
place.

 

8



--------------------------------------------------------------------------------

(e) Possible Reduction of Severance Payment. If Executive is terminated without
Cause or the Executive terminates his employment for Good Reason within the
period beginning six (6) months before and ending twelve (12) months after a
Change in Control, and the presumption, if any, under the Treasury Regulations
promulgated under Section 280G of the Code that such employment termination was
contingent on that Change in Control is not successfully rebutted, then the
severance payment specified in Section 5.4 shall be adjusted as set forth below:

(i) The severance payment shall be reduced to an amount equal to 2.99 times the
average of the annual compensation which was payable to the Executive by the
Company and includible in the Executive’s gross income for federal income tax
purposes for the five (5) calendar years ending before the calendar year in
which a Change in Control occurred, or for the portion of such period during
which Executive was actually employed by the Company if the Executive has been
employed by the Company for less than five (5) calendar years (the “Base
Period”). Executive’s average annual compensation shall be determined in
accordance with the Treasury regulations promulgated under Section 280G(d) of
the Code. As used in this Agreement, the term “compensation” shall mean and
include every type and form of compensation includible in Executive’s gross
income in respect of his employment by the Company, including compensation
income recognized as a result of the exercise of stock options or sale of the
stock so acquired, except to the extent otherwise provided in the Treasury
regulations promulgated under Section 280G(d) of the Code.

(ii) The severance payment shall be further reduced by the amount of any other
payment or the value of any benefit received or to be received by Executive in
connection with the termination of his employment or contingent upon a Change in
Control (whether payable pursuant to the terms of this Agreement, any other
plan, agreement or arrangement with the Company) unless (A) the Executive shall
have effectively waived in writing his receipt or enjoyment of such payment or
benefit prior to the date of payment or receipt of the Severance Payment, (B) in
the opinion of tax counsel selected by the Company, such other payment or
benefit does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, or (C) in the opinion of such tax counsel, the
Severance Payment (in its full amount or as partially reduced, as the case may
be) plus all other payments or benefits which constitute “parachute payments”
within the meaning of Section 280G(b)(2) of the Code are deductible by the
Company. The value of any non-cash benefit or any deferred payment shall be
determined by the independent auditors of the Company in accordance with the
principles of Section 280G(d) (3) and (4) of the Code.

 

9



--------------------------------------------------------------------------------

6. Other Termination Provisions.

6.1 Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to the Executive under this
Agreement that are treated as “non-qualified deferred compensation” subject to
Section 409A of the Code in connection with a termination of the Executive’s
employment, in no event shall a termination of employment occur under this
Agreement unless such termination constitutes Executive’s “separation from
service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto (a “Separation from
Service”).

6.2 Section 409A Compliance. Notwithstanding anything contained in this
Agreement to the contrary, to the maximum extent permitted by applicable law,
amounts payable to the Executive pursuant to this Agreement shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay Plans)
or Treasury Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals). However,
to the extent any such payments are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then if the Executive is
deemed at the time of his Separation from Service to be a “specified Executive”
for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which the Executive is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of the Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this
Section 6.2 shall be paid in a lump sum to the Executive. The determination of
whether the Executive is a “specified Executive” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

7. In-Kind Benefits and Reimbursements. Notwithstanding anything to the contrary
in this Agreement, in-kind benefits and reimbursements provided under this
Agreement during any tax year of the Executive shall not affect in-kind benefits
or reimbursements to be provided in any other tax year of the Executive and are
not subject to liquidation or exchange for another benefit. Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by the Executive and, if timely submitted, reimbursement
payments shall be made to the Executive as soon as administratively practicable
following such submission, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred. In no event shall the Executive be entitled to any reimbursement
payments after the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

8. Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest and
additional tax set forth within Code Section 409A(a)(1)(B) (together, referred
to herein as the “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Company be required
to provide a tax gross-up payment to Executive or otherwise reimburse the
Executive with respect to Section 409A Penalties. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that the Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.

 

10



--------------------------------------------------------------------------------

9. Arbitration.

9.1 General. Any dispute, controversy or claim arising out of or relating to
this Agreement, the breach hereof or the coverage or enforceability of this
arbitration provision may be settled by arbitration in Dallas/Fort Worth, Texas
(or such other location as the Company and the Executive may mutually agree),
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as such rules are in effect in Dallas/Fort Worth, Texas
on the date of delivery of demand for arbitration. The arbitration of any such
issue, including the determination of the amount of any damages suffered by
either party hereto by reason of the acts or omissions of the other, shall be to
the exclusion of any court of law. Notwithstanding the foregoing, either party
hereto may seek any provisional remedy in a court, including but not limited to
an action for injunctive relief or attachment in connection with alleged
violations of Section 4 hereof, without waiving the right to arbitration.

9.2 Procedure.

(a) Either party may demand such arbitration by giving notice of that demand to
the other party. The notice shall state (x) the matter in controversy and
(y) the name of the arbitrator selected by the party giving the notice.

(b) Not more than fifteen (15) days after such notice is given, the other party
shall give notice to the party who demanded arbitration of the name of the
arbitrator selected by the other party. If the other party shall fail to timely
give such notice, the arbitrator that the other party was entitled to select
shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than fifteen (15) days after the second arbitrator is so
named, the two arbitrators shall select a third arbitrator. If the two
arbitrators shall fail to timely select a third arbitrator, the third arbitrator
shall be named by the Arbitration Committee of the American Arbitration
Association.

(c) Any award made by a majority of the arbitrators shall be conclusive and
binding on the parties, and may be made the subject of a judgment of any court
having jurisdiction.

9.3 Costs and Expenses. Unless the arbitrators shall determine that it is
equitable to allocate expenses of the arbitration in a different manner, all
expenses of the arbitration shall be borne equally by the Company and the
Executive, and each party shall be solely responsible for its own legal fees and
expenses.

10. Non-Assignment. This Agreement shall not be assignable nor the duties
hereunder delegable by the Executive. None of the payments hereunder may be
encumbered or in any way anticipated. The Company shall not assign this
Agreement nor shall it transfer all or any substantial part of its assets
without first obtaining in conjunction with such transfer the express assumption
of the obligations hereof by the assignee or transferee.

 

11



--------------------------------------------------------------------------------

11. Remedies. The Executive acknowledges that the services the Executive is to
render under this Agreement are of a unique and special nature, the loss of
which cannot reasonably or adequately be compensated for in monetary damages,
and that irreparable injury and damage will result to the Company in the event
of any default or breach of this Agreement by the Executive. Accordingly, the
Executive agrees that the Company will, in addition to any other remedies
available to it at law, in equity or, without limitation, otherwise, be entitled
to injunctive relief and/or specific performance to enforce the terms, or
prevent or remedy the violation, of any provisions of this Agreement, including
without limitation, the provisions of Section 4 hereof. This provision shall not
constitute a waiver by the Company of any rights to damages or other remedies
which it may have pursuant to this Agreement or otherwise.

12. Survival. The provisions of Sections 4, 5, 6 through 11 shall survive the
expiration or earlier termination of this Agreement.

13. Taxes. All payments to the Executive under this Agreement shall be reduced
by all applicable withholding required by Federal, state or local law.

14. Life Insurance. The Company, in its discretion, may apply for and procure in
its own name and for its own benefit, life insurance on the life of the
Executive in any amounts considered advisable by the Company, in addition to the
insurance described in Section 3.2(a), and the Executive shall submit to any
medical or other examinations and execute and deliver any application or other
instrument in writing, that is reasonably necessary to effectuate such insurance
and shall otherwise reasonably cooperate with the Company in connection
therewith.

15. No Obligation to Mitigate; No Rights of Offset.

(a) The Executive shall not be required to mitigate the amount of any payment or
other benefit required to be paid to the Executive pursuant to this Agreement,
whether by seeking other employment or otherwise, nor shall the amount of any
such payment or other benefit be reduced on account of any compensation earned
by the Executive as a result of employment by another person.

(b) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.

16. Notices. Any notice or other communications relating to this Agreement shall
be in writing and delivered personally or mailed by certified mail, return
receipt requested, or sent by overnight courier, to the party concerned at the
address set forth below:

 

If to the Company:

   Oryon Technologies, Inc.    4251 Kellway Circle    Addison, Texas 75001   
Attn: Chairman of Compensation Committee

If to the Executive:

   At the Executive’s residence address as maintained by the Company in the
regular course of its business for payroll purposes.

 

12



--------------------------------------------------------------------------------

Either party may change the address for the giving of notices at any time by
notice given to the other party under the provisions of this Section 16.

17. Entire Agreement. This Agreement, constitutes the entire agreement between
the parties and supersedes all prior written and oral agreements and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement supersedes all obligations of the
Company and its subsidiaries with respect to any unpaid compensation of any kind
payable to the Executive with respect to any period prior to the Effective Date.
This Agreement may not be changed orally, but only by an agreement in writing
signed by both parties.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.

19. Construction. This Agreement shall be governed under and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement. It is intended by the parties that
this Agreement be interpreted in accordance with its fair and simple meaning,
not for or against either party, and neither party shall be deemed to be the
drafter of this Agreement.

20. Severability. If any portion or provision of this Agreement is determined by
arbitration or by a court of competent jurisdiction to be invalid, illegal or
unenforceable, the remaining portions or provisions hereof shall not be
affected. The covenants in this Agreement are severable and separate, and the
unenforceability of any specific covenant shall not affect the enforceability of
any other covenant. Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.

21. Binding Effect. The rights and obligations of the parties under this
Agreement shall be binding upon and inure to the benefit of the permitted
successors, assigns, heirs, administrators, executors and personal
representatives of the parties.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and in
the year first written above.

 

COMPANY: ORYON TECHNOLOGIES, INC.

By:

 

/s/ Jon Stuart Ross

Name:

  Jon Stuart Ross

Title:

  Chair, Compensation Committee EXECUTIVE:

/s/ Thomas P. Schaeffer

Thomas P. Schaeffer

 

14